Citation Nr: 1524584	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-33 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1953 and from April 1954 to September 1971.  His awards and decorations included the Bronze Star Medal with V device, the Purple Heart, and the Combat Infantry Badge.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant did not complete that portion of his December 2013 VA Form 9, Appeal to Board of Veterans' Appeals, which indicates whether or not he would like a hearing.  Consequently, in May 2014 he was contacted by letter and asked to clarify if desired a hearing and, if so, the type of hearing he desired. 

In May 2014, the appellant replied that he wanted a hearing before a Veterans Law Judge at a local VA office.  There is no indication that this hearing has ever been scheduled, and no indication the request has ever been withdrawn.  

Although the Philadelphia, Pennsylvania Pension Management Center has jurisdiction over this claim, the appellant is a resident of New Hampshire.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO most convenient to his home (Travel Board Hearing). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



